The opinion of the court was delivered by
Isham, J.
The question in this case arises, whether the logs, for which this suit is brought, were, at the time of the attachment, the property of G; & G. Griffith, or whether they were owned by the plaintiffs. If they were the property of G. & G. Griffith, the defendant was justified in taking them on the attachments in his hands. The contract under which the plaintiffs claim title to this property was made on the 21st of December, 1853, in which Gj & G. Griffith agreed to sell to the plaintiffs, three hundred cords of beech, birch, maple and basswood logs, to be delivered and loaded on the cars of the Western Vermont railroad, at the station in Danby, or the one nearest thereto, by the first of August, 1853. Whenever fifty cords were so delivered, the plaintiffs were to pay them one-fourth of,the price in cash, and the remainder by a note at six months, payable at the Farmers’ Bank, in the city of *295Troy; and in the same manner for -each fifty cords when so delivered. In pursuance of this contract, the Griffiths cut on their own land, and delivered for the plaintiffs by the side of the Western Yermont railroad, in Danby, two hundred cords of logs, they being the same which were taken by the defendant, and as often as fifty cords were delivered, the pkiintiffs were notified of it, ánd the payment was made for them, as provided in the contract. That delivery of the logs was an appropriation of them for the plaintiffs, and as between the parties to the contract, was equivalent to a delivery by the vendors, and the payment of the price was equivalent to an acceptance of their possession by the plaintiffs. In the case of Dixon v. Yates, 5 B. & A. 340, it was observed by Justice Parke, that “the appropriation of a chattel, is equivalent to delivery by the vendor, and the payment of the price is equivalent to the acceptance of possession. The effect of the contract is to vest the property in the vendee.” There was nothing further to be done to ascertain the quantity, quality, or value of the property under that contract, and by its terms, the plaintiffs were to receive the logs, at the place where they were deposited. As between the parties to that Contract, therefore, we think the plaintiffs have shown a valid title to the logs. The important inquiry in the case, however, arises, whether the plaintiffs have perfected a good title in themselves to that property, as against the creditors of the Griffiths. It is a general principle, that a title to personal property may pass, as between the parties to the contract of sale, and yet be ineffectual as against the creditors of the vendor. To render a sale valid, as against such creditors, the sale must be accompanied by an actual, visible and substantial change of its possession. The use and possession of the property, and its apparent ownership, must not remain with the vendor. This general 'rule has been "too frequently decided in this state to be now called in question, and we feel no disposition to do it. If any difficulty exists, in relation to the authorities on this subject, it has arisen from the application of this.principle to doubtful and extreme cases, and not from any doubt that has ever been entertained as to the.necessity and soundness of the rule itself.
The logs in question were placed by the side of the railroad, on the land of Jesse Lapham, by his permission and consent, and *296upon the advice and request of Mr. Yail, one of the directors of the railroad. That place was selected, as affording the best facilities for placing the logs on the cars of the road. Mr. Lapham was notified, at the time his consent was given, that the Griffiths had a contract for delivering on the railroad, a large quantity of logs for the plaintiffs, to he transported over the road to them. The same notice was given to Mr. Yail, at the time he rendered his assistance in obtaining this place for their deposit. Both Mr. Lapham and Mr. Vail then knew that, when the logs were deposited in that place, they were left there for the plaintiffs. In the appropriate and emphatic language of the court, in the case of Hutchins v. Gilchrist, 23 Yt. 88, “ the land where the logs were deposited, became the ware-house of the purchasers.” Under such circumstances, the logs cannot be considered as remaining even in the constructive possession of the vendors.
On the question as to the sufficiency of the change of possession of the logs, the case of Hutchins v. Gilchrist is a very decisive authority; indeed it is impossible to sustain the attachments made by this defendant, without overruling the authority of that case. In that case, as in this, the sale was of a quantity of logs, lying upon the land of a third person, and placed there with the consent of the owner of the land, given to the vendor of the property. ' If, in that case, the land could be regarded as the warehouse of the purchaser, much more will it be so considered in this case, where it was by the license of Mr. Lapham, that the logs were deposited there for'the plaintiffs, and for the purpose of completing the delivery of them under that contract. The court, in that case, also observed that “ it was not necessary to render a sale of logs, under such circumstances, valid, as against the creditors of the vendor, that there should he a change in their situation; and that there might be a change in the possession, while the site of the property remained the same.” That principle has always been applied to property of this kind, and where, from its cumbrous character, it was impossible or difficult to make a more visible and substantial change of its possession. The rule was so recognized in the case of Hutchins v. Gilchrist, in Sanborn v. Kittredge, 20 Vt. 639, and in State v. Barker, 26 Vt. 650. The same general rule, and asimilar application of it, has been sustained in Connecticut and Massachussetts : *297Mills v, Camp, 14 Conn. 219; Naylor v. Dennie, 8 Pick. 198; Tansley v. Zuner, 29 Com. L. 288.
It was insisted that the provision in the contract, that the logs were to be delivered and loaded on the cars of the railroad, rendered it necessary that they be actually placed on the cars, before the delivery of the property to the plaintiffs was complete, and that until the logs were so placed on the cars, they remained in the possession of the Griffiths. It appears from the case, that it was the understanding of all the parties, that the logs were to lie where they were deposited, by the side of the road, until they were placed on the cars, from time to time, as the plaintiffs should direct. Under these circumstances, we think that placing the logs on the cars had no connection with their delivery to the plaintiffs, nor with the title to them. It is rather to be considered as a contract on the part of the Griffiths, to render that service for the plaintiffs on property belonging to them, the title and possession of which had become perfected and vested in them, not only as against the Griffiths, but also as against their creditors. We think, therefore, that this property was not subject to be attached, as the property of the Griffiths, and that the plaintiffs are entitled to recover.
The judgment of the county court is affirmed.